Citation Nr: 1008582	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-36 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a low back injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to 
February 1961. 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The reopened claim of entitlement to service connection for 
residuals of a back injury is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the Veteran.  


FINDINGS OF FACT

1.  In an unappealed March 1993 rating decision, the RO 
denied an application to reopen a claim of entitlement to 
service connection for low back injury.  

2.  The evidence associated with the claims file subsequent 
to the March 1993 rating decision regarding the Veteran's 
claim for service connection for low back claim relates to an 
unestablished fact, is not cumulative of evidence previously 
of record and raises a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The March 1993 rating decision, which declined to reopen 
the Veteran's claim of entitlement to service connection for 
low back, is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The evidence received subsequent to the March 1993 rating 
decision is new and material and the requirements to reopen 
the claim have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim

In a June 1964 rating decision, the RO denied service 
connection for residuals of a back injury.  In evaluating the 
Veteran's claim, the RO noted that the service treatment 
records show he was hit by a car during military service and 
was treated for a left hand abrasion and right hip pain 
radiating down into the foot.  Despite the Veteran's report 
that X-rays were taken of his back at that time, the RO noted 
there were no X-rays referable to the Veteran's back.  The RO 
denied the Veteran's claim on the basis that, while the 
service treatment records showed the Veteran was hit by a car 
during military service, the Veteran's spine was normal at 
the time of his separation from service.  The Veteran did not 
appeal the RO's determination and, thus, the June 1964 rating 
decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.  

In September 1992, the Veteran submitted a claim of service 
connection for residuals of a low back injury be reopened.  
However, in a March 1993 rating decision, the RO denied 
service connection for a low back injury on the basis that 
there was no new and material evidence of record 
demonstrating chronic residuals from the in-service injury.  
The Veteran did not appeal.  Thus, the decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In August 2007, the Veteran medical evidence and lay 
statements that were accepted as a claim to reopen the 
previously denied claim of service connection for residuals 
of a low back injury.  

As a general rule, a claim may be reopened and reviewed if 
"new and material" evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.R.F. § 3.156.  With respect to new and material evidence 
claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers, and 
"material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened, and 
VA may then evaluate the merits of the claim on the basis of 
all evidence of record. 

Upon review of the record, the Board finds that the evidence 
received since the last final March 1993 rating decision is 
new and material.  Since the last final decision, the Veteran 
has submitted a statement from P.J., M.D., dated June 2005, 
which reflects that an April 2005 CT scan revealed very small 
disc bulges at L4-5 and L5-6.  In her statement, Dr. P.J. 
also stated that it is as likely as not that the Veteran's 
back problems are related to the in-service accident.  

Since the March 1993 rating decision, the Veteran has 
submitted evidence showing he has current symptoms that are 
potentially related to the in-service accident, and in 
determining whether new and material evidence has been 
submitted to reopen a claim for service connection, we 
presume the credibility of all evidence.  Therefore, the 
Board finds that such evidence is new, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim for entitlement to service connection for residuals of 
a low back injury may be reopened.  See 38 U.S.C.A. § 5108.  

Specifically, a private treatment record from Dr. D.W. dated 
in February 2005, a private treatment record from Dr. P.J. 
dated in June 2005, and a private treatment letter submitted 
by J.C., B.S., D.C., demonstrate that the Veteran has back 
pain and sought treatment since the mid-1970s to the present, 
which the Board finds sufficient to establish continuity of 
symptomatology.  These medical treatment records were not of 
record at the time of the March 1993 rating decision and 
raise a reasonable possibility of substantiating the claim.  
Therefore, the claim is reopened.  38 U.S.C.A. § 5108.  
However, as discussed below, a remand is necessary for 
additional evidentiary development to be completed.


ORDER

Having submitted new and material evidence sufficient to 
reopen the claim of entitlement to service connection for 
residuals of a low back injury, the Veteran's claim for that 
benefit is granted to that extent only.


REMAND

The Veteran contends that his current back disability is 
related to his service.  Specifically, the Veteran contends 
that he was struck by a motor vehicle while in service in 
September 1960, and his back has hurt since that time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Veteran's August 1960 induction physical examination is 
negative for complaints or a diagnosis of a back condition.  
The service treatment records (STRs) show that, in September 
1960, the Veteran was struck by a car from behind and was 
treated for a left hand abrasion and right hip pain radiating 
to his right foot.  The Veteran's STRs do not indicate that 
the Veteran reported any back problems during service, and 
the February 1961 separation physical examination is negative 
for complaints, treatment, or a diagnosis of a back 
condition.  

Post-service treatment records show the Veteran first sought 
treatment for his back condition in January 1964.  The 
Veteran sought treatment from Dr. F.W. for back pain 
radiating to his legs, providing a history of being struck by 
a motor vehicle in service.  On examination, Dr. F.W. 
indicated that the Veteran had tenderness of his lumbar spine 
and diagnosed the Veteran with a possible herniated disc.  

The Veteran underwent a VA examination in May 1964, at which 
time he reported that he was struck from behind by a motor 
vehicle during service and was taken to Fort Leonard Wood 
Hospital.  Objective examination revealed mild tenderness 
over the lumbosacral articulation in the mid-line, but none 
over iliolumbar articulation, sacroiliac joint, or the 
sciatic notch region.  The Veteran was able to demonstrate 
normal range of motion in all planes of excursion, and X-rays 
revealed the Veteran's lumbar vertebral bodies, 
intervertebral spaces, interarticular joints, and sacroiliac 
joints were within normal limits.  The diagnosis was minimal 
to mild residuals, following back injury.  

A June 2005 private treatment record from Dr. P.J. indicates 
that the Veteran first sought treatment for his back pain in 
April 2005, providing a history of back pain since being 
stuck by a motor vehicle in service.  Dr. P.J. stated that 
April 2005 X-rays showed very small disc bulges at L4-5 and 
L5-6 and noted that there are no previous x-rays available 
for comparison.  She stated that the changes seen on X-ray 
could have occurred with normal aging and usual wear; 
however, she stated that there seems to be a reasonable trail 
of back problems since 1960.  As such, Dr. P.J. opined that 
it is at least as likely as not that his back problems relate 
to the auto-pedestrian accident in which he was involved 
during service.  

A December 2007 statement from Dr. J.C. reflects that the 
Veteran has been a patient since January 2006.  Dr. J.C. 
indicates that the Veteran's consistent major complaint is 
the right sacroiliac (SI) joint, noting that the Veteran's 
injury is due to severe physical trauma which should be 
further investigated by use of radiographic and physical 
examination.  Dr. J.C. further opined that the only history 
of trauma reported that might produce chronic subluxation of 
the SI joint is the collision sprain and strain, which the 
Veteran reported occurred during service.  

At a December 2008 VA examination, the Veteran described his 
pain as radiating down his buttocks and legs, with sharp back 
pain.  Upon examination and review of the claims folder, the 
examiner provided a diagnosis of low back pain, opining that 
it is less likely than not related to the motor vehicle 
accident he was involved in during service.  In making this 
determination, the VA examiner noted that the Veteran's STRs, 
including the February 1961 separation examination, are 
negative for complaints, treatment, or a diagnosis of back 
pain.  The examiner also noted that there are no treatment 
records documenting back pain beginning at that time.  

The Board notes there is conflicting evidence as to whether 
the Veteran has a current disability affecting his low back.  
In this regard, the Board notes that X-rays conducted in 
April 2005 revealed small disc bulges at L4-5 and L5-6; 
however, the physician who conducted the December 2008 VA 
examination only stated that the Veteran suffers from low 
back pain.  In this context, the Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted, and there is no 
indication that the Veteran's low back pain, as diagnosed at 
the December 2008 VA examination, is related to any 
particular condition, including the small disc bulges.  See 
Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999)  

Therefore, the Board finds that a medical examination is 
needed in order to determine if the Veteran has a current 
disability affecting his low back.  In making this 
determination, the Board notes that the December 2008 VA 
examination may not have been adequate to evaluate the 
Veteran's claimed low back disability, as X-rays of the 
Veteran's spine were not conducted.  

Accordingly, for the reasons set forth above, the case is 
REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to determine whether he 
has a current low back disability 
that is related to and active 
military service.  All indicated 
tests and studies should be 
conducted, including X-rays, and all 
findings described in detail.  The 
claims file, including a copy of this 
Remand, must be made available to the 
examiner for review, and the 
examination report should reflect 
that such review is accomplished.

a.	A diagnosis of any current low 
back disability should be made 
and the examiner should render 
an opinion as to whether it is 
at least as likely as not (i.e., 
a probability of 50 percent) or 
unlikely (i.e., a less than 50 
percent probability) that any 
current low back disability is 
related to the Veteran's active 
service, to include the accident 
in service when the Veteran was 
struck by a motor vehicle.

b.	In considering the foregoing, 
the examiner is asked to address 
(1) the significance of the 
Veteran's complaint of episodic 
back pain with radiation into 
his legs three years after 
service in January 1964; and (2) 
the likelihood that the 
Veteran's reported right hip 
pain at the time of the in-
service accident is related to 
his consistent complaint in the 
right sacroiliac (SI) joint, as 
noted in Dr. J.C.'s December 
2008 medical opinion.  

c.	If it cannot be determined 
whether the any currently 
manifested low back disability 
is related to her active 
service, on a medical or 
scientific basis and without 
invoking processes relating to 
guesses or judgment based upon 
mere conjecture, the examiner 
should clearly and specifically 
so specify in the report, and 
explain why this is so.

d.	A rationale must be provided for 
each opinion offered.  

2.	Thereafter, the issue on appeal 
should be readjudicated.  If the 
benefit sought on appeal is not 
granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



____________________________________________
A.J. TURNIPSEED
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


